Case: 1:20-cv-00597-SJD-KLL Doc #: 14 Filed: 09/02/20 Page: 1 of 2 PAGEID #: 58

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Christopher A. Miller,
Plaintiff(s),
Case Number: 1:20cv597
vs,
Judge Susan J. Dlott
Ohio Department of Rehab & Correction, et al., :
Defendant(s),
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on August 5, 2020, a Report and Recommendation (Doc.
12). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 13).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§§1915(3)(2)(B) and 1915A(b)(1).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) an appeal of any Order adopting

the Report and Recommendation will not be taken in good faith. Plaintiff is therefore DENIED

leave to appeal in form pauperis. See McGore v Wrigglesworth, 114 F.3d 601 (6" Cir. 1997).
Case: 1:20-cv-00597-SJD-KLL Doc #: 14 Filed: 09/02/20 Page: 2 of 2 PAGEID #: 59

This case is hereby TERMINATED from the docket of this Court.

IT IS SO ORDERED.

Atne§. Nat

Judge Susan J. Dt
United States Dt Court
